EXHIBIT 10.1

 

[g170901kgi001.gif]

 

Corporate Offices
PO Box 990
Minneapolis, MN  55440
(952) 828-4000

 

Mr. Bruce H. Besanko
191 Farmington Road

Longmeadow, MA  01106

 

Dear Bruce:

 

We are pleased to outline the terms of your employment in the position of
Executive Vice President and Chief Financial Officer of SUPERVALU INC (the
“Company”) beginning August 7, 2013 (the “Commencement Date”).  We look forward
to benefiting from your experience, knowledge, and leadership in your new role
with the Company.

 

The specific terms of your employment are as follows:

 

TERM:  This letter agreement shall have a three-year term, beginning on the
Commencement Date and ending on the third anniversary of the Commencement Date,
unless terminated earlier by either party at any time and for any reason (the
“Term”).  The Term is subject to extension only by a mutual, written, signed
agreement by you and the Company.

 

POSITIONS AND DUTIES:  While you are employed during the Term, you will (i)
serve in the position of Executive Vice President and Chief Financial Officer of
the Company, (ii) have authority, duties and responsibilities that are
commensurate with such positions and as are customarily exercised by a person
holding such positions in an organization of a similar size and nature to the
Company, (iii) be based in Eden Prairie, Minnesota, and (iv) report directly to
the President and Chief Executive Officer.

 

SALARY:  You will earn a base salary while you are employed by the Company
during the Term at an annualized rate of no less than $675,000 (subject to
applicable taxes and withholdings) (“Base Salary”), which will be paid in
substantially equal installments in accordance with the Company’s payroll
policies.  Your Base Salary may be increased by the Leadership Development &
Compensation Committee of the Company’s Board of Directors (the “Committee”)
and, once increased, may not be decreased during the Term.

 

CASH BONUS:  You will have the opportunity to earn a cash bonus for each fiscal
year of the Company that you are employed by the Company during the Term, with a
minimum of zero, a target of 100% of your Base Salary and a maximum of 200% of
your Base Salary, to be paid not later than 2-1/2 months following the end of
such fiscal year.  The cash bonus for the Company’s fiscal year ending February
22, 2014 (“FY 2014”) is comprised of two separate bonus plans:  (1) a plan for
the first two quarters of the Company’s fiscal year (the “first-half plan”), and
(2) a plan

 

--------------------------------------------------------------------------------


 

for the second two quarters of the Company’s fiscal year (the “second-half
plan”).  The target and maximum bonus payouts for each half-year performance
period in FY 2014 are equal to half of your annual target and maximum bonus
payout amounts.  You will be eligible to receive a prorated bonus under the
first-half plan based on the number of days between the Commencement Date and
the last day of the second quarter (September 7, 2013).  You will also be
eligible to participate in the second-half bonus plan.  The cash bonus for each
fiscal year (or other applicable performance period) shall be based on the
attainment of performance goals proposed by the Company’s management to, and
subject to the final approval of, the Committee and shall be calculated using
linear interpolation based upon the applicable payout curve for performance
levels attained between the minimum and maximum goals.

 

LONG-TERM INCENTIVE AWARD:  Each fiscal year of the Company that you are
employed during the Term, you will be eligible to receive a long-term incentive
award and the target value of such long-term incentive award will be $1,000,000.
(1) As soon as practicable on or following the Commencement Date, the Company
will grant your long-term incentive award for FY 2014 in the form of stock
options (the amount of which will be prorated based on the Commencement Date),
with the grant date fair value and other terms and conditions as determined by
the Committee.  For fiscal years following FY 2014 that you are employed during
the Term, the Company will grant you a long-term incentive award in a
combination of stock options and/or performance shares, or such other award(s)
as determined by the Committee.  Such long-term incentive award will be made at
the same time and on the same terms as long-term incentive awards are granted to
similarly-situated executives of the Company if you remain employed with the
Company on such grant date, with the grant date fair value, allocation between
different forms of awards, performance metrics and other terms and conditions to
be determined by the Committee..

 

SIGNING BONUS:  You will be paid a cash signing bonus of $1,500,000, and
$1,000,000 of such signing bonus will be paid within thirty days following the
Commencement Date and the remaining $500,000 will be paid at the six-month
anniversary of the Commencement Date.  This signing bonus is subject to all
applicable taxes and withholdings, and the net after-tax amount of each
installment is subject to prorated repayment based on the Commencement Date
should you voluntarily leave the Company within two years of the Commencement
Date.

 

EQUITY INDUCEMENT GRANT:  As soon as practicable on or following the
Commencement Date and as an inducement to commence employment with the Company,
the Company will grant the following stock-based awards to you which are
intended together to be an inducement grant in reliance on the employment
inducement award exemption under the New York Stock Exchange’s Listed Company
Manual Rule 303A.08:

 

(1)                                 You will be granted stock options to acquire
225,000 shares of Company common stock (the “Inducement Stock Options”) pursuant
to the same terms and

 

--------------------------------------------------------------------------------

(1)  Note; the $1million F14 LTI grant will be prorated based on start date and
converted to a grant of stock options using the Black Scholes formula approved
by the Compensation Committee and Board.

 

2

--------------------------------------------------------------------------------


 

conditions under the Company’s 2012 Stock Plan (the “2012 Plan”) with an
exercise price equal to the closing price of a share of Company common stock on
the New York Stock Exchange on the grant date.  The Inducement Stock Options
shall have the same terms and conditions as stock options generally granted
during FY 2014 to other executives of the Company under the 2012 Plan.  The
Inducement Stock Options shall vest in three equal annual installments on each
anniversary of the grant date, in each case subject to your continued employment
through the applicable vesting date. You will be granted 225,000 restricted
stock shares of Company common stock (the “Inducement Restricted Stock”)
pursuant to the same terms and conditions under the 2012 Plan.  The Inducement
Restricted Stock shall vest in three equal annual installments on each
anniversary of the grant date, in each case subject to your continued employment
through the applicable vesting date.

 

STOCK OWNERSHIP & RETENTION PROGRAM:  You acknowledge and agree that you are
subject to the Company’s Executive Stock Ownership and Retention Program, as in
effect from time to time.

 

BENEFITS:  In addition to your compensation described in the preceding
paragraphs, you will be able to participate in all of the Company’s
comprehensive benefits programs as are provided to similarly-situated employees
of the Company.  These programs are summarized in a document that you will
receive from the Company.

 

REIMBURSEMENT OF EXPENSES:  The Company will pay or reimburse you for all
reasonable travel and other business related expenses incurred by you in
performing your duties as Executive Vice President and Chief Financial Officer
in accordance with the Company’s policies and procedures as in effect from time
to time; provided, however that the Company will not reimburse you for living
expenses incurred by you in Minnesota or elsewhere except as provided for under
the Company’s Tier 1 Relocation Program and as described below in the
“Relocation” section of this letter agreement.

 

PAID TIME OFF:  The Company has a Paid Time Off (PTO) policy that provides a
bank of paid time for needs such as vacation, personal illness, family needs,
etc.  You will be eligible for 24 days of PTO annually, which will be prorated
during your first year of employment from the Commencement Date.

 

EXECUTIVE DEFERRED COMPENSATION PLAN:  You will be eligible to participate in
the Company’s Executive Nonqualified Deferred Compensation Plan which provides
pretax deferrals of your Base Salary, as well as tax deferred growth and
credited interest.  Enrollment in this plan occurs in December of each year.

 

SEVERANCE:  The Company maintains an Executive & Officer Severance Pay Plan
(“E&O Plan”) and should your employment be terminated (other than under
circumstances entitling you to severance benefits under your Change of Control
Agreement, described below) your eligibility for severance will be determined
under the terms of the E&O Plan, as in effect at the time of

 

3

--------------------------------------------------------------------------------


 

such termination of employment; provided, however, for a period of eighteen (18)
months following the Commencement Date, you will remain eligible to receive
severance benefits at the same level and under the same terms and conditions as
provided under the E&O Plan in effect as of the effective date of this agreement
evidenced by your signature and date below and/or that would apply to other
similarly situated executives .  Following this eighteen-month period, your
eligibility to receive severance benefits, and the applicable level of severance
benefits, will be as provided at the same level as similarly-situated executives
of the Company under the E&O Plan (or such other applicable severance plan, if
any, or Change of Control Agreement) in effect at the time of your termination
of employment.

 

In addition, you will be provided with a Change of Control Agreement, with terms
consistent with Change of Control Agreements of other senior executives of the
Company, which will become effective as of the Commencement Date.  In the event
that you become entitled to severance payments or benefits under the E&O Plan or
the Change of Control Agreement, as applicable, such payments and benefits will
be your sole and exclusive severance payments and benefits (unless an employee
benefit plan or applicable law provides otherwise) and you will not be entitled
to any other severance payments or benefits from the Company, including, without
limitation, continued base salary or bonus entitlements pursuant to this letter
agreement. For the avoidance of doubt, in any event if your employment ends
prior to the expiration of the Term, you will not be eligible for: 1)
continuation of your Base Salary; or 2) bonus; or 3) an additional grant of a
long term incentive award for the remainder of the Term.  The foregoing sentence
will not reduce or eliminate any rights or benefits you are otherwise eligible
for under the E&O Plan (or the 18 mos. severance benefit level described above)
or Change of Control Agreement.

 

MISCELLANEOUS:  Your employment with the Company will be “at will.”  “At-will”
means that either you or the Company are each free to terminate the employment
relationship at any time, for any reason.  This letter agreement does not change
the nature of your “at-will” employment and does not guarantee employment for
any specific period of time.  Your status as an “at-will” employee cannot be
modified except by written agreement signed by the Company’s Chief Executive
Officer.  Your employment is conditional upon your successful completion of the
required drug screen and/or background check and your failure to successfully
complete the foregoing shall result in this letter agreement being void ab
initio and of no force or effect.

 

NON-COMPETE, NON-SOLICITATION, CONFIDENTIALITY AND MANDATORY ARBITRATION:  By
accepting this offer, you agree to the Confidentiality, Non-Compete, and
Non-Solicitation provisions contained in the “Terms and Conditions of
Employment” attached as Exhibit A, and that are incorporated herein by
reference.  You also agree that any and all employment disputes occurring during
or after your employment with the Company are subject to mandatory arbitration
as set forth in the “Terms and Conditions of Employment”.

 

LEGAL FEES:  Upon presentation of appropriate documentation, the Company will
pay your reasonable counsel fees incurred in connection with the negotiation and
documentation of this letter agreement up to a maximum of $50,000 in the
aggregate.

 

4

--------------------------------------------------------------------------------


 

RELOCATION:  You will be eligible for relocation to the greater Minneapolis,
Minnesota metropolitan area under the Company’s Tier 1 Relocation Program.  In
addition, you will be provided the following exceptions to the Tier 1 Relocation
Program: 1) additional expenses up to $25,000 to move Illinois apartment, and
pay remaining apartment lease payments, and 2) relocation of your primary
residence located in Massachusetts may be completed up to 24 months from the
Commencement Date (or at a later time, if approved by the Company).

 

INDEMNIFICATION AND INSURANCE:  The Company will maintain you as an insured
party on all directors’ and officers’ insurance maintained by it for the benefit
of directors and officers, and indemnify you to the same extent as other
similarly-situated employees of the Company.  The Company’s insurance and
indemnification programs are summarized in a document that you will receive from
the Company.

 

ENTIRE AGREEMENT:  This letter agreement is intended to be the entire agreement
between the Company and you with respect to the matters described herein.  No
waiver or modification shall be valid unless made in writing, signed by both you
and the Chief Executive Officer of the Company.

 

ASSIGNMENT; SUCCESSORS:  This letter agreement shall inure to the benefit of and
be binding upon the Company and its successors.

 

SECTION 409A.  The Company and you intend that the payments and benefits
provided for in this letter agreement either be exempt from the application of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”) and
the rules and regulations thereunder, or be provided in a manner that complies
with Section 409A of the Code, and any ambiguity herein shall be interpreted so
as to be consistent with the intent of this paragraph.  Notwithstanding anything
contained herein to the contrary, all payments and benefits paid on account of
your termination of employment shall be paid or provided only at the time of a
termination of your employment that constitutes a “separation from service” from
the Company within the meaning of Section 409A of the Code and the regulations
and guidance promulgated thereunder (determined after applying the presumptions
set forth in Treas. Reg. Section 1.409A-1(h)(1)).  Further, if at the time of
your termination of employment with the Company, you are a “specified employee”
as defined in Section 409A of the Code as determined by the Company in
accordance with Section 409A of the Code, and the deferral of the commencement
of any payments or benefits otherwise payable hereunder as a result of such
termination of employment is necessary in order to prevent any accelerated or
additional tax or interest on account of Section 409A of the Code, then the
Company will defer the commencement of the payment of any such payments or
benefits hereunder (without any reduction in payments or benefits ultimately
paid or provided to you) until the date that is at least six (6) months
following your termination of employment with the Company (or the earliest date
permitted under Section 409A of the Code), whereupon the Company will pay you a
lump-sum amount equal to the cumulative amounts that would have otherwise been
previously paid to you under this letter agreement during the period in which
such payments or benefits were deferred.  For purposes of the limitations on
non-qualified deferred compensation under Section 409A of the Code, each payment
of compensation under this letter agreement shall be treated as a separate
payment of compensation for purposes of

 

5

--------------------------------------------------------------------------------


 

applying the exclusion under Section 409A of the Code for certain short-term
deferral amounts.  In no event may you, directly or indirectly, designate the
calendar year of any payment under this letter agreement.

 

Notwithstanding anything to the contrary in this letter agreement, in-kind
benefits and reimbursements provided under this letter agreement during any
calendar year shall not affect in-kind benefits or reimbursements to be provided
in any other calendar year, other than an arrangement providing for the
reimbursement of medical expenses referred to in Section 105(b) of the Code, and
are not subject to liquidation or exchange for another benefit.  Notwithstanding
anything to the contrary in this letter agreement, reimbursement requests must
be timely submitted by you and, if timely submitted, reimbursement payments
shall be promptly made to you following such submission, but in no event later
than December 31st of the calendar year following the calendar year in which the
expense was incurred.  In no event shall you be entitled to any reimbursement
payments after December 31st of the calendar year following the calendar year in
which the expense was incurred.  This paragraph shall only apply to in-kind
benefits and reimbursements that would result in taxable compensation income to
you.

 

Additionally, in the event that following the date hereof the Company or you
reasonably determines that any compensation or benefits payable under this
letter agreement may be subject to Section 409A of the Code, the Company and you
shall work together to adopt such amendments to this letter agreement or adopt
other policies or procedures (including amendments, policies and procedures with
retroactive effect), or take any other commercially reasonable actions necessary
or appropriate to (x) exempt the compensation and benefits payable under this
letter agreement from Section 409A of the Code and/or preserve the intended tax
treatment of the compensation and benefits provided with respect to this letter
agreement or (y) comply with the requirements of Section 409A of the Code and
related Department of Treasury guidance; provided that neither the Company nor
any of its employees or representatives shall have any liability to you with
respect to tax penalties, accelerated taxation or interest on account of Section
409A of the Code.

 

CONTROLLING LAW:  This letter agreement shall in all respects be interpreted,
enforced and governed by the laws of the State of Minnesota.

 

SEVERABILITY:  You agree that the terms of this letter agreement are severable,
and if any provision of this letter agreement is found to be void and
unenforceable by a court, that judgment will not affect, impair or invalidate
the remainder of this letter agreement.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

6

--------------------------------------------------------------------------------


 

If the foregoing accurately expresses our mutual understanding, please execute
the enclosed copies of this letter in the space provided below, and return them
to the undersigned.

 

Sincerely,

 

 

/s/ Michele Murphy

 

Dated:               July 23, 2013

Michele Murphy

 

 

Executive Vice President,

 

 

Human Resources and Corporate Communications

 

 

SUPERVALU, INC.

 

 

 

 

 

 

 

 

AGREED AND ACCEPTED:

 

 

 

 

 

 

 

 

/s/ Bruce H. Besanko

 

Dated:              July 23, 2013

Bruce H. Besanko

 

 

 

Not accepted until signed and dated by Bruce Besanko.

 

--------------------------------------------------------------------------------


 

EXHIBIT “A”

 

TERMS AND CONDITIONS OF EMPLOYMENT

 

The following are confidentiality, noncompete, nonsolicitation and mandatory
arbitration agreements referenced in the attached offer letter.  By accepting
this offer of employment, you agree to these terms and conditions.  As they
concern important legal rights, you are urged to read carefully, and consult
counsel, if necessary, to ensure you understand these provisions.

 

As used below, “You” refers to the individual to whom this offer of employment
is being extended.  “Company” refers to SUPERVALU INC., and all of its
subsidiaries, affiliates, and related companies.

 

You affirm, agree and understand that the offer letter, as attached, includes
the following provisions, and that by accepting the Company’s offer of
employment, You agree to abide by, and be bound by, the following:

 

1.                                      Confidentiality.  You acknowledge that,
in the course of your employment with the Company, You will have access to
Confidential Information that was obtained or developed by the Company at great
expense and that is zealously guarded from unauthorized disclosure.  Your access
to and possession of this Information will be due solely to your employment with
the Company.  You agree You will not, at any time during or following
termination of employment for any reason, disclose, use, or otherwise make
available to any third party, any Confidential Information relating to the
Company’s business, products, services, customers, vendors, or suppliers; trade
secrets, data, specifications, techniques; long and short term plans, existing
and prospective client, vendor, supplier, and employee lists, contacts, and
information; financial, personnel, and information system information and
applications; and any other information concerning the business of the Company
which is not disclosed to the general public or known in the industry, except
with the express written consent of the Company.  All Confidential Information,
including all copies, notes regarding, and replications of such Confidential
Information will remain the sole property of the Company, as applicable, and
must be returned to the Company immediately upon your termination from the
Company.

 

2.                                      Non-Solicitation of Customers, Vendors,
or Suppliers.  You specifically acknowledge that the Confidential Information
described above includes confidential data pertaining to existing and
prospective customers, vendors, and suppliers of the Company; that such data is
a valuable and unique asset of the business of the Company, and that the success
or failure of their businesses depends upon their ability to establish and
maintain close and continuing personal contacts and working relationships with
such existing and prospective customers, vendors, and suppliers and to develop
proposals which are specific to such existing and prospective customers, vendors
and suppliers.  Therefore, You agree that for twelve (12) months following the
date of your termination from the Company, You will not (except on behalf of the
Company, or with the Company’s express written consent) solicit, approach,
contact or attempt to solicit, approach, or

 

A-1

--------------------------------------------------------------------------------


 

contact, either directly or indirectly, on your own behalf or on behalf of any
other person or entity, any existing or prospective customers, vendors, or
suppliers of the Company with whom You had contact or about whom You gained
Confidential Information during Your employment with the Company for the purpose
of obtaining business or engaging in any commercial relationship that would be
competitive with the “Business of the Company” (as defined below) or cause such
customer, supplier, or vendor to materially change or terminate its business or
commercial relationship with the Company.  This provision is in addition to, and
not in lieu of, similar provisions in any other agreement(s) between You and the
Company.

 

3.                                      Non-Solicitation of Employees.  You
specifically acknowledge that the Confidential Information described above also
includes confidential data pertaining to Employees and agents of the Company,
and You further agree that for twelve (12) months following your termination of
employment, You will not, directly or indirectly, on your own behalf or on
behalf of any other person or entity, solicit, contact, approach, encourage,
induce or attempt to solicit, contact, approach, encourage, or induce any of the
employees or agents of the Company to terminate their employment or agency with
the Company.

 

4.                                      Non-Competition.  You covenant and agree
that for twelve (12) months following your termination of employment, You will
not, in any geographic market in which You worked on behalf of the Company, or
for which You had any sales, marketing, operational, logistical, or other
management or oversight responsibility, engage in or carry on, directly or
indirectly, as an owner, employee, agent, associate, consultant, partner, or in
any other capacity, a business competitive with the Business of the Company.

 

a.                                      The “Business of the Company” shall mean
any business or activity involved in grocery, general merchandise retailing,
hard discount grocery retailing, pharmacy retailing, and supply chain logistics,
including but not limited to grocery distribution, business-to-business portal,
retail support services, and third-party logistics, of the type provided by the
Company, or presented in concept to You by the Company at any time during your
employment with the Company.

 

b.                                      To “engage or carry on” shall mean to
have ownership in such business (excluding ownership of up to 1% of the
outstanding shares of a publicly-traded company) or to consult, work in, direct,
or have responsibility for any area of such business, including but not limited
to operations, logistics, sales, marketing, finance, recruiting, sourcing,
purchasing, information technology, or customer service.

 

5.                                      Mandatory Arbitration.  You covenant and
agree that any controversy or claim arising out of or relating to your
employment relationship with the Company or the termination of that relationship
must be submitted for final and binding resolution by a private and impartial
arbitration, under the Employment Dispute Resolution rules of the American
Arbitration Association.  This includes, but is not limited to, any claim that
could be asserted in court or before an administrative agency or claims for
which You have an alleged cause of action, including without limitation claims
for breach of any contract or

 

A-2

--------------------------------------------------------------------------------


 

covenant (express or implied); tort claims; claims for discrimination,
harassment or retaliation under local, state or federal statutes; claims for
wrongful discharge; claims for violations of the Family and Medical Leave Act or
any other local, state, federal or other governmental law, statute, regulation,
and whether based on statute or common law.  This includes claims against the
Company, any of its affiliated or subsidiary entities, or its individual
officers, directors, or employees.

 

This does not include the following claims:

 

a.                                      Claims for workers compensation or
unemployment benefits;

 

b.                                      Claims under the National Labor
Relations Act, as amended;

 

c.                                       Claims based on current or future
employee benefit and/or welfare plans that contain a dispute resolution
procedure therein; or

 

d.                                      Claims by the Company for injunctive or
other equitable relief based on your alleged breach of covenants under this
Exhibit A.

 

The burden of proof at arbitration shall be on the party seeking relief.  Each
party shall bear its own costs and attorneys fees. In reaching a decision, the
arbitrator shall apply the governing substantive law applicable to the claims,
causes of action and defenses asserted by the parties.  The arbitrator shall
have the power to award all remedies that could be awarded by a court or
administrative agency in accordance with the governing and applicable
substantive law.

 

However, you agree that in the event that your employment with the Company is
terminated for Cause (as defined in the E&O Severance Pay Plan in effect at the
time of any termination), that such termination will be determined by the
Company in its sole discretion in a manner consistent with the terms of the
Company’s E&O Severance Pay Plan and such decision will be final and binding as
approved by the Company’s Board of Directors.

 

You also agree that the arbitration procedure described herein does not alter
your status as an “at-will” employee, meaning both you and the Company have the
right to terminate employment at any time and for any reason.

 

6.                                      Governing Law.  You agree that the
internal law, and not the law of conflicts, of the State of Minnesota, shall
govern all questions concerning the validity, construction and effect of this
Agreement.

 

A-3

--------------------------------------------------------------------------------